Case 2:17-cv-08083-FMO-PLA Document 107 Filed 12/17/18 Page 1 of 2 Page ID #:2136


    1   Frank A. Magnanimo, Esq. - SBN 174570
        frank@magdeanlaw.com
    2   Lauren A. Dean, Esq. - SBN 174722
        lauren@magdeanlaw.com
    3   MAGNANIMO & DEAN, LLP
        21031 Ventura Boulevard, Suite 803
    4   Woodland Hills, California 91364
        Telephone: (818) 305-3450
    5   Facsimile: (818) 305-3451
    6   Attorneys for Plaintiff
        Gerald Iacono
    7

    8                             UNITED STATES DISTRICT COURT
    9          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   10

   11   GERALD IACONO, an individual     )                CASE NO.: 2:17-cv-08083-FMO-PLA
                                         )
   12                      Plaintiff,    )                EXHIBITS PREVIOUSLY FILED
                                         )
                                                          UNDER SEAL AND ORDERED
   13   vs.                              )
                                                          UNSEALED [DOC. 104] IN
                                         )
   14   INTERNATIONAL BUSINESS           )                SUPPORT OF PLAINTIFF’S EX
        MACHINES CORPORATION, a New )                     PARTE APPLICATION TO
   15   York corporation; and DOES 1-50, )                CONTINUE DISCOVERY
        inclusive,                       )                DEADLINES
   16                                    )
                           Defendants.   )
   17                                    )
                                         )                CASE FILED: 09/20/2017
   18                                    )
                                                          DISCOVERY CUT OFF: 11/21/18
   19                                                     TRIAL DATE:        06/11/19

   20           Plaintiff Gerald Iacono attaches the following exhibits in support of

   21   Plaintiff’s Ex Parte Application to Continue Discovery Deadlines in compliance

   22   with Hon. Fernando M. Olguin’s order dated December 12, 2018.

   23           • Exhibit 1 (IBM 7249-7250) (redacted as per Dkt. 95, Declaration of

   24               Alison B. Marshall (Dkt 95, “Marshall Decl.”), Exhibit A)

   25           • Exhibit 2 (IBM 7558-7561)

   26           • Exhibit 6 (IBM 7347)

   27           • Exhibit 7 (IBM 7952-53) (redacted as per id., Exhibit B)

   28           • Exhibit 8 (IBM 7348-7351) (redacted as per id., Exhibit C)

                                                      1
                             Unsealed Exhibits in Support of Ex Parte Application
        {Client Files-NEW/IACO01/001/MISC/00088408.DOC}                             Printed on Recycled Paper
Case 2:17-cv-08083-FMO-PLA Document 107 Filed 12/17/18 Page 2 of 2 Page ID #:2137


    1           • Exhibit 10 (IBM 7114-7112) (redacted as per id., Exhibit D)
    2           • Exhibit 11 (IBM 7129)
    3           • Exhibit 12 (IBM 7410-7414) (redacted as per id., Exhibit E)
    4           • Exhibit 14 (IBM 7199-7201)
    5           • Exhibit 18 (IBM 7459-7460) (redacted as per id., Exhibit F)
    6           • Exhibit 19 (IBM 7446-7447)
    7           • Exhibit 22 (IBM 7182-7184)
    8           • Exhibit 23 (IBM 2701-2706) (redacted as per id., Exhibit G)
    9           • Exhibit 24 (IBM 2535-2538) (redacted as per id., Exhibit H).
   10

   11   DATED: December 17, 2018                          MAGNANIMO & DEAN, LLP
   12

   13
                                                  By: /s/ Lauren A. Dean
   14                                                 LAUREN A. DEAN
   15
                                                      Attorneys for Plaintiff, Gerald Iacono

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                      2
                             Unsealed Exhibits in Support of Ex Parte Application
        {Client Files-NEW/IACO01/001/MISC/00088408.DOC}                             Printed on Recycled Paper
